t c memo united_states tax_court larry d gail scott petitioners v commissioner of internal revenue respondent docket no filed date larry d gail scott pro sese susan smith canavello for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 ' the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect at the time that the petition was filed in this case rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge carluzzo special_trial_judge on date respondent issued a notice of final_determination denying petitioners’ request to abate interest on income_tax deficiencies for the years and in response to the notice petitioners filed a timely petition pursuant to sec_6404 1i the issue for decision is whether respondent’s failure to abate interest assessed on petitioners’ and income_tax deficiencies was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife at the time the petition was filed petitioners resided in lucedale mississippi and their net_worth did not exceed dollar_figure million references to petitioner are to larry d scott petitioner is and was during all relevant times the sole_proprietor of a general contracting business the business a portion of petitioners’ residence was used as an office in connection with the business during and the income petitioner earned and the expenses he incurred in connection with the business were reported on schedules c profit or loss from business sole_proprietorship included with the joint federal_income_tax returns timely filed by petitioners for those years the specific items reported income gross_receipts dollar_figure dollar_figure cost_of_goods_sold big_number big_number gross_income big_number big_number deductions advertising big_number commissions and fees -q- big_number car and truck expenses big_number -q- insurance big_number big_number interest mortgage -q- big_number interest other than mortgage big_number big_number legal and professional big_number big_number office expenses big_number big_number rent other business property big_number -q- supplies big_number big_number taxes travel -0- big_number meals and entertainment -q- utilities big_number big_number other expenses sub big_number -q- bk chg total big_number big_number net profit loss big_number big_number on the schedules c are as follows on each schedule c petitioners responded no to the question are you deducting expenses for the business use of your home although it appears that at least portions of certain deductions relate to the use of petitioners’ residence in connection with the business the net_loss from the business is the only item taken into account in the negative adjusted_gross_income reported on q4e- petitioners’ federal_income_tax return consequently no sec_1 income_tax_liability is reported on that return their return also reflects a sec_1401 self-employment_tax of dollar_figure and an earned_income_credit of dollar_figure resulting ina refund claim for dollar_figure the net profit from the business and a dollar_figure nol are the items included in the negative adjusted_gross_income reported on petitioners’ federal_income_tax return as with no sec_1 income_tax is listed on the return but petitioners reported a sec_1401 self-employment_tax of dollar_figure which is partially offset by an earned_income_credit of dollar_figure petitioners were first contacted in writing by respondent with respect to the examination of their and federal_income_tax returns by letter dated date revenue_agent judy pearson ms pearson conducted the examination ms pearson met with petitioner and or their return preparer carol reid ms reid on several occasions and issued several information document requests to petitioners during the course of the examination it appears that the examination focused primarily upon deductions claimed on the schedules c because certain of those deductions related to payments made to petitioners’ son ms pearson extended her examination to include the and federal_income_tax returns of petitioners’ son - - ms pearson’s examination of petitioners’ returns was briefly interrupted for work-related training from date to date she also worked on other examinations from date to date a closing conference with petitioner ms reid and petitioners’ son was held on date the examination was closed with the issuance of the revenue agent’s report dated date rar numerous adjustments are contained in the rar the cost_of_goods_sold claimed for each year is reduced as are a number of deductions deficiencies of dollar_figure and dollar_figure for the years and respectively are proposed in the rar by report transmittal dated date the t-letter the rar was forwarded for review in the t-letter ms pearson recommended that an inadequate records notice be issued to the petitioners because petitioners’ books_and_records were not sufficiently detailed according to the t-letter business_expenses could not be distinguished from personal expenses because petitioners kept business and personal records in one set of books the t-letter also notes that petitioners did not maintain a log to verify business use of an automobile petitioners did not agree with the proposed adjustments to their income_tax returns and on date their authorized representative c ray hunter mr hunter requested a hearing with an appeals officer by letter dated date -- - appeals officer john dennis smith mr smith from respondent’s appeals_office in jackson mississippi appeals advised petitioners that he had been assigned their case however mr smith returned the case to the examination_division on date for further development revenue_agent phyllis shearer ms shearer was assigned to resume the examination she met with mr hunter on date and had several telephone conversations with him after their meeting at the conclusion of her examination ms shearer prepared a revised revenue agent’s report the revised rar in the revised rar deficiencies of dollar_figure and dollar_figure for the years and respectively are proposed petitioners did not agree with the proposed adjustments contained in the revised rar and requested that the case be sent back to appeals on date ms shearer returned the case to mr smith on date mr smith notified petitioners that the case had been returned to him by letter dated date mr smith scheduled a date conference with mr hunter but mr hunter failed to appear petitioners retained a different representative ernest d kelly mr kelly sometime thereafter because mr kelly’s office was in new orleans louisiana on date petitioners requested that their case be transferred to the new orleans appeals_office respondent determined that the case did not meet the criteria for transfer of jurisdiction so the transfer request was denied mr smith met with petitioner and mr kelly on date at that meeting mr smith requested that petitioners provide certain documents some of the requested documents were received by mr smith on date due to his inventory of cases mr smith decided to put petitioners’ case aside until he received the additional information requested from petitioners mr smith did not work on petitioners’ case from date through date when he either was on leave or attending a staff meeting on date petitioners once again requested that their case be transferred to new orleans and that request was denied on date appeals responded to a congressional inguiry regarding petitioners’ request to transfer jurisdiction to the new orleans appeals_office in the letter appeals stated that while the agency manual sets forth limited exceptions to permit the transfer of jurisdiction to another appeals_office petitioners did not meet the exceptions to transfer jurisdiction to the new orleans appeals_office appeals further noted in the letter that petitioners had been advised of this fact on several occasions mr smith never received the additional information requested from petitioners on date he advised --- - petitioners by letter that there was no basis for changing the proposed adjustments made in the revised rar he advised petitioners of their options to extend the period of limitations or litigate the matter in united_states tax_court or district_court the case was forwarded to the birmingham appeals_office with mr smith’s recommendations regarding the proposed adjustments on date respondent issued a notice_of_deficiency for the and tax years based upon the proposed adjustments made in the revised rar in addition in the notice_of_deficiency respondent determined that for each year petitioners were liable for an accuracy-related_penalty under sec_6662 on date a petition for the redetermination of the deficiencies determined in the above-mentioned notice_of_deficiency was timely filed pro sese the deficiency proceeding petitioners designated new orleans as the place of trial in the deficiency proceeding initially the deficiency proceeding was assigned to one of respondent’s attorneys in birmingham alabama on date after the petition had been answered the deficiency proceeding was transferred to senior attorney emile l hebert iii mr hebert one of respondent’s attorneys located in new orleans --- - mr hebert sent petitioners what is commonly referred to as a branerton_letter on date and received a reply from petitioners' representative on date in early date following a formal request for production of documents dated date petitioners produced to mr hebert a number of documents including checks contracts invoices and spreadsheets used in the preparation of petitioners’ and returns in the cover letter accompanying the documents petitioners’ representative also represented that information related to the car and truck expenses would be produced the following week by notice dated date the deficiency proceeding was set for trial at the trial session of the court scheduled to commence in new orleans on date prior to trial the parties agreed to a basis of settlement by a stipulated decision entered in the deficiency proceeding on date deficiencies of dollar_figure and dollar_figure for and respectively the deficiencies and no additions to tax under sec_6662 were redetermined by the court in early date petitioners submitted to respondent a form_843 claim_for_refund and request for abatement in which petitioners requested an abatement of all of the interest that see 61_tc_691 - lo - had accrued on the deficiencies petitioners’ request was denied by letter dated date because according to the letter there was no ministerial_act delaying completion of the case petitioners did not agree at the examination level or at the appeals level allowing the petitioners to present new facts in their behalf and consider their request to have the case transferred contributed to the span of time in resolving their case petitioners filed a protest and after reconsidering petitioners' abatement of interest claim on date respondent issued a notice of final_determination upholding the denial of their interest abatement claim the petition in this case was timely filed pro sese on date opinion subject_to exceptions not relevant here interest on a deficiency begins to accrue on the due_date of the return and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 the commissioner has the authority to abate the assessment of interest on a deficiency if the accrual of such interest is attributable to an error or delay by an official or employee of the internal_revenue_service in performing a ministerial_act in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years continued see sec_6404 a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion see 113_tc_145 sec_301_6404-2t temporary proceed admin regs fed reg date subject_to various procedural and other requirements set forth in the statute and not here in dispute the court has jurisdiction over any_action brought by a taxpayer to determine whether the commissioner’s failure to abate interest was an abuse_of_discretion see sec_6404 lee v commissioner supra in their petition petitioners contend that they are entitled to an abatement of interest because of excessive delays by the internal_revenue_service on assessment of their tax_liability petitioners do not identify any specific acts on respondent’s part that would constitute ministerial acts entitling them to abatement of interest nor is it clear from the petition or petitioners’ presentation at trial over what specific period of time the excessive delays occurred in their brief petitioners appear to focus on the examination and appeals phases of the deficiency proceeding which covers the 3-year span between date and continued beginning after date therefore the amendment is inapplicable here see 112_tc_19 n date petitioners contend that there were grossly unfair delays by respondent during this time however the brief does not identify any actions on respondent’s part that would constitute ministerial acts during this time it appears to us that petitioners consider themselves entitled to the relief sought based merely upon the time that transpired from the date the examination began until the date the stipulated decision document was entered by this court the mere passage of time however in and of itself does not suggest an unreasonable delay or error caused by a ministerial_act on respondent’s part see cosgriff v commissioner tcmemo_2000_241 citing lee v commissioner supra pincite nevertheless we have examined the 5-year span starting from respondent’s first contact with petitioners regarding the examination of their and returns on date until the deficiency proceeding was concluded by the entry of a stipulated decision document on date in doing so we find no evidence of any specific ministerial_act on respondent’s part that caused an unreasonable delay in the progress of the examination through the deficiency proceeding the length of under sec_6404 a taxpayer is entitled to abatement of assessed interest on a deficiency only for any period starting after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency sec_6404 accordingly interest accrued on petitioners’ deficiency prior to date is not abatable see sec_6404 time taken by the officers and employees of the internal_revenue_service to conduct the examination appeals and settlement process was not due to an error or delay in performing a ministerial_act that being so it follows that respondent did not abuse his discretion in denying petitioners' claim_for_abatement of interest on federal_income_tax deficiencies for and to reflect the foregoing decision will be entered for respondent
